Citation Nr: 0817023	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-23 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel 




INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision.


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran has a hearing disability for VA purposes.

2.  The evidence fails to link the veteran's tinnitus with 
his time in service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110,  1131 (West 
2002); 38 C.F.R. §§  3.303, 3.385 (2007).

2.  Criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" essentially 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran asserts that he currently has both bilateral 
hearing loss and tinnitus,  which he believes are related to 
exposure to acoustic trauma while in service in the Air 
Force.  Specifically, the veteran claims that his exposure to 
loud environmental noise without hearing protection for two 
of his years of active duty as an aircraft engine mechanic 
has led to his current disabilities.

Turning first to the veteran's hearing loss claim, the 
threshold question when evaluating a direct service 
connection claim is whether the competent evidence of record 
demonstrates current disability.  In this regard, hearing 
loss disability is defined by regulation.  For purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater;  when the auditory thresholds for 
at least three of the above frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).   
"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

The veteran's service medical records fail to show any 
hearing loss or tinnitus while the veteran was in service and 
reflect audiometric test results below the threshold minimums 
outlined above.  Additionally, the veteran's separation 
examination report dated in September 1967 indicated that the 
pure tone thresholds in the frequencies between 500 and 4000 
Hertz in decibels were well within normal parameters.  

After leaving active duty, the veteran did not seek treatment 
for hearing loss or tinnitus in the approximate thirty-five 
years between his discharge and his current claim of 
impairment.  The report of the veteran's March 2005 VA 
audiometric examination indicates the following results, all 
of which are below the threshold minimums established by 38 
C.F.R. § 3.385:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
10
15
5
5
25

Based on these audiometric results, the Board concludes that 
the audiogram does not reveal hearing disability for VA 
purposes because it indicated auditory thresholds of no 
higher than 25 decibels in any of the frequencies between 500 
and 4000 Hertz.  Accordingly, the evidence fails to establish 
that the veteran currently has a hearing loss for VA 
purposes, and therefore the veteran's claim of entitlement to 
service connection for hearing loss is denied.  

Turning next to the veteran's claim that he has tinnitus that 
was caused by active military service, the Board acknowledges 
that the diagnosis of tinnitus is based solely on the 
subjective reports of the individual experiencing ringing in 
their ears.  See Charles v. Principi, 16 Vet. App. 370 
(2002).   Nevertheless, evidence of a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service when considering a claim 
for service connection.  Maxson v. Gober, 230 F.3d 1330 
(2000).  For the veteran to prevail on his claim, he must 
show either continuity of symptomatology or a medical opinion 
linking his currently-shown tinnitus to events in service.  

There is neither satisfactory evidence of continuity of 
symptomology nor a medical nexus opinion linking the 
veteran's current tinnitus to his active military service in 
this case.  Specifically, there is no evidence of record 
showing that the veteran had tinnitus in service and upon 
discharge from service, he specifically denied ear trouble.  
The earliest document reporting the presence of tinnitus is 
in 2003, 35+ years post service.  This lengthy period without 
post-service treatment weighs heavily against the claim.  Id.  
Additionally, while the veteran currently complains of 
tinnitus and recounts in his appeal to the Board that his 
tinnitus first occurred while in service, during the 
veteran's March 2005 VA audiometric testing the examiner 
reported that the veteran was unable to determine either the 
cause or the onset of his tinnitus, and in his claim for 
disability benefits he reported that his tinnitus began in 
1998.  Thus, while a veteran is competent to report when his 
tinnitus began, in this case the veteran has given at least 
three different statements regarding the onset of his 
condition.  Accordingly, his statements do not credibly link 
the onset of his tinnitus to his time in service.  

Furthermore, the record of the veteran's audiometric 
examination reflects the VA examiner's opinion that while the 
veteran currently has tinnitus, the etiology of his tinnitus 
is unknown.  Therefore, the requisite nexus between the 
veteran's active service and his current disability has not 
been established, see 38 C.F.R. § 3.303, and the veteran's 
claim for entitlement to service connection for tinnitus is 
accordingly denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters 
dated in November 2003 and April 2006, which informed the 
veteran of all four elements required by the Pelegrini II 
Court as stated above.  While the veteran was not initially 
instructed to provide all of the evidence in his possession, 
this request was provided to him in the April 2006 letter.  
The veteran's claim was readjudicated by a April 2006 
supplemental statement of the case, and he was informed at 
that time that he had sixty days to provide any additional 
information.  However, the veteran did not provide any 
additional information in that time period.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

VA treatment records have been obtained.  The veteran was 
also afforded a VA examination, the report of which has been 
associated with the veteran's claims file.  Additionally, the 
veteran was offered the opportunity to testify at a hearing 
before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.






ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


